                          Sn tl^e ?lEnttelJ       IBts(tnct Contt
                          tor ttie ^onttiem IBiotrict ot <S>eorgta
                                    iSntnOioick BtbtOtott

              DON W. DICKSON, vice
              president. Government
              Training LLC; and GOVERNMENT
              TRAINING, LLC,                            CV 218-029


                   Plaintiffs,

              V.



              SHELLY C. ANAND; ASSOCIATE
              ADMINISTRATOR, U.S.
              Department of Labor; REGIONAL
              SOLICITOR, U.S. Department of
              Labor; HON. JOHN P. SELLERS,
              III, Administrative Law
              Judge; HON. STEPHEN R.
              HENLEY, Chief Administrative
              Law Judge; U.S. ATTORNEY'S
              OFFICE, Southern District of
              Georgia-Savannah;
              ADMINISTRATOR, Office of
              Foreign Labor Certification;
              USDOL WAGE AND HOUR DIV.; and
              ADMINISTRATOR, Wage and Hour
              Division,

                   Defendants.



                                              ORDER



                   This matter comes before the Court on Defendants' Motion to


              Dismiss, dkt. no. 10, as well as Plaintiffs' motion for a new

              hearing, dkt. no. 14.   The motions are ripe for review.




A0 72A
(Rev. 8/82)
                                    BACKGROUND


      At issue in Plaintiffs' Complaint is the U.S. Department of

Labor's (^'DOL") determination, sustained through administrative

litigation, that Government Training, LLC violated its obligation

under the H-lB visa program to pay its worker the required wage

rate as defined in the statute and implementing regulations.                           The

Complaint     challenges the        decision     of the        DOL's    Administrative

Review Board, which affirmed an earlier summary decision by an

Administrative Law Judge {^^ALJ") who awarded back wages to the

worker.      Plaintiffs contend that the           DOL    should       have    considered


impracticality     of    contract       performance      and     the    H-lB       worker's

failure to mitigate his losses as defenses that limit Government

Training, LLC's liability.              Plaintiffs name as Defendants Shelly

C.   Anand   of   the   DOL's      Atlanta     Office    of     the    Solicitor;      the

^^Associate Administrator" of the DOL; the ^^Regional Solicitor" of

the DOL; Judge John P. Sellers, III (ALJ); Judge Stephen Henley

(Chief ALJ); the U.S. Attorney's Office in Savannah, Georgia; the

^^Administrator" of the Office of Foreign Labor Certification; the

DOL Wage and Hour division itself; and the ^^Administrator" thereof.

      Defendants as a group move to dismiss the Complaint on several

grounds:      first,    pursuant        to   Federal    Rule    of     Civil    Procedure

12(b)(5), for lack of proper service on the government as required

by   Rule     4 (i);    second,     because      Dickson        is     not     a    proper

party/plaintiff        and,   as    a    non-lawyer,      cannot        represent      the
interests of Government Training, LLC; third, pursuant to Rule

12(b)(1), for lack of subject matter jurisdiction due to each

Defendant's claim to sovereign immunity; and, pursuant to Rule

12(b)(6), for failure to state a claim upon which relief can be

granted.       As explained below. Plaintiffs' Complaint is DISMISSED

without prejudice.

                                LEGAL STANDARD


       Under Article III of the United States Constitution, federal-

court     jurisdiction        extends   only   to   actual   ^^cases"   and

^^controversies."       U.S. Const, art. Ill, § 2, cl. 1.        Rooted in

Article Ill's case or controversy requirement is the doctrine of

standing. McGee v. Solicitor Gen, of Richmond Cty., 727 F.3d 1322,

1326 (11th Cir. 2013) (citing Bochese v. Town of Ponce Inlet, 405

F.3d    964,    974   (11th   Cir.   2005)).   Standing   requires   that   a

plaintiff, at the time of filing suit, have ''a ^personal stake' in

the outcome of the litigation."          Tucker v. Phyfer, 819 F.2d 1030,

1033 (11th Cir. 1987).

        As the party seeking to invoke federal jurisdiction, the

plaintiff bears the burden of establishing standing.          See Bischoff

V. Osceola Cty., 222 F.3d 874, 878 (11th Cir. 2000) (citing Lujan

V. Defenders of Wildlife, 504 U.S. 555, 561 (1992)).             To do so,

the plaintiff must satisfy three requirements: First, he must

demonstrate that he has suffered an injury in fact—meaning an

invasion of a legally protected interest that is both ^'concrete
and     particularized"        and    ^'actual     or    imminent"     rather      than

 ^conjectural'      or   ^hypothetical.'"           Bochese,     405   F.3d   at    980

(quoting Dillard v. Baldwin Cty. Comm'rs, 225 F.3d 1271, 1275 (11th

Cir. 2000)).    Second, the plaintiff must prove a causal connection

between that injury and the challenged conduct of the defendant,

which    requires   that       the   injury   be   ^^fairly     traceable" to       the

conduct.     Id. (quoting Dillard, 225 F.3d at 1275).                   Third, and

finally, the plaintiff must show that it is ''^likely,' as opposed

to merely ^speculative,' that the injury will be ^redressed by a

favorable decision.'"           Id. (quoting Dillard, 225 F.3d at 1275).

^^In addition to the three constitutional standing requirements,

*the Supreme Court has held that prudential requirements pose

additional limitations on standing.'" United States v. Blake, 868

F.3d 960, 969 (11th Cir. 2017) (quoting Wolff v. Cash 4 Titles,

351 F.3d 1348, 1353 (11th Cir. 2003)).                  '''One of those prudential

limitations is the rule that a litigant 'generally must assert his

own legal rights and interests, and cannot rest his claim to relief

on the legal rights or interests of third parties.'"                   Id. (quoting

Warth V. Seldin, 422 U.S. 490, 499 (1975)).

                                     DISCUSSION


        Through their motion to dismiss. Defendants have identified

many issues     with     the    Complaint,    service      of   process,   and     this

Court's jurisdiction.          See Dkt. No. 10.         Plaintiffs do not dispute

those problems or otherwise respond to them; instead. Plaintiff
Dickson    simply   addresses     the   merits     of   the   underlying

administrative proceedings against Plaintiff Government Training,

LLC.    See Dkt. No. 13.


       As a threshold matter. Plaintiffs' Complaint does not allege

sufficient facts to show this Court has subject matter jurisdiction

over this action.    Univ. of S. Ala, v. Am. Tobacco Co., 168 F.3d

405, 410 (11th Cir. 1999)           court should inquire into whether

it has subject matter jurisdiction at the earliest possible stage

in the proceedings.        Indeed, it is well settled that a federal

court is obligated to inquire into subject matter jurisdiction sua

sponte whenever it may be lacking." (citations omitted)).

       This case appears to be, essentially, a declaratory judgment

action and/or an appeal of the          DOL's administrative decision

against Government Training, LLC.        See Dkt. No. 1.      Dickson, as

the vice-president of Government Training, LLC, does not allege

any claims on his own behalf, as either a corporate representative

or an individual.     See id.    Indeed, he does not dispute that he

was not a party to the underlying administrative litigation against

Government Training, LLC.       See Dkt. No. 13.    Instead, it appears

he intends to assert claims on behalf of Government Training, LLC

via this pro se action.       See Dkt. No. 1.    In other words, he is

attempting to assert Government Training, LLC s legal rights and

not his own.    Blake, 868 F.3d at 969.

       Additionally, while Dickson would be entitled to represent
himself in an action in which he has actually pleaded claims and

facts to   show    standing   to   bring    those   claims,   he, as a   non-

attorney, may not represent Government Training, LLC.                 See 28

U.S.C. § 1654; L.R. 83.5(c) (^^Any person who is not admitted to

the bar of this Court . . . and who exercises in this Court any of

the privileges as a member of its bar . . . shall be in contempt

of this Court[.]"); Rowland v. Cal. Men^s Colony, 506 U.S. 194,

201-02 (1993) (^'It has been the law for the better part of two

centuries . . . that a corporation may appear in the federal courts

only through licensed counsel."); Palazzo v. Gulf Oil Corp., 764

F.2d 1381, 1385 (11th Cir. 1985) (''The rule is well established

that a corporation is an artificial entity that . . . cannot appear

pro se, and must be represented by counsel."); Conaway v. H&R Block

E. Enters., 240 F. Supp. 3d 1353, 1357 (S.D. Ga. Feb. 15, 2017)

("The Court thus cannot entertain any pleadings filed by [the

company] unless it is represented by counsel.").                Accordingly,

because Dickson has not alleged a personal stake in the outcome of

the litigation or standing to bring claims on behalf of Government

Training, LLC, and because Government Training, LLC is not properly

represented   by    counsel,   their       claims   are   DISMISSED   wi'thou't

prejudice.
                                                  CONCLUSION


                      Defendants'   motion   to    dismiss,    dkt.   no.   10,   is   GRANTED.

              Plaintiffs' motion for a new hearing, dkt. no. 14, is DENIED as

              moot.    The Clerk is DIRECTED to close this case.



                  SO ORDERED, this 1st day of November, 2018.




                                                    HON.'^LISA GODBEY WOOD, JUDGE
                                                    UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
